Citation Nr: 0738786	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Chicago, Illinois, which granted service connection and 
assigned an initial 50 percent disability rating.  

The veteran has stated that he is unable to work because of 
his PTSD.  Accordingly, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), is REFERRED to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).

The Board remanded this case in March 2007.  It returns now 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, this case must be remanded again.

In the Board's prior remand, the Board instructed that the 
veteran's Vet Center treatment records be associated with the 
file.  The AMC requested records from the Chicago, Illinois 
Vet Center.  Based on the evidence previously associated with 
the record, it is clear that the veteran receives treatment 
from the Evanston Vet Center.  The Board is obligated by law 
to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  No Evanston 
Veteran Center treatment records have been associated with 
the file.  Therefore, the case is remanded for the veteran's 
treatment records from the Evanston Vet Center through the 
present.  As before, the AMC should ask for the actual 
records of individual therapy; for group therapy, a summary 
is acceptable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's medical 
records from the Vet Center in Evanston, 
Illinois for treatment concerning PTSD.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

